Title: From Alexander Hamilton to the President and Directors of the Bank of New York, 13 December 1790
From: Hamilton, Alexander
To: President and Directors of the Bank of New York


Treasury DepartmentDec. 13. 1790.
Gentlemen
The Treasurer of the United States has instructions to deposit with you his draughts on Messrs. Wm. and John Willink and N. and J. Van Staphorst and Hubbard of Amsterdam to the Amount of 25000 Guilders. These bills are drawn as you will perceive at a very short sight. The price for which you are to dispose of them is 36⁴⁄₁₁ ninetieths of a dollar per guilder, for which you may receive notes not having more than Sixty days to run, and having as signer and endorsers at least two good firms, or two names unconnected in partnership. No discount or allowance for the credit is to be required.
I am, Gentlemen, with great consideration   Your most obedt. servt.
A Hamilton
The President and Directors of the Bank of New York.
